Citation Nr: 1016411	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
disorder.

2.  Entitlement to service connection for a chronic left 
ankle disorder to include strain residuals. 

3.  Entitlement to service connection for a chronic ear 
disorder to include earaches.  

4.  Entitlement to service connection for chronic migraine 
headaches.  

5.  Entitlement to a rating in excess of 10 percent for 
temporomandibular joint dislocation residuals, to include a 
compensable rating earlier than April 3, 2009.   

6.  Entitlement to an initial rating in excess of 30 percent 
for asthma.  

7.  Entitlement to a rating in excess of 50 percent for a 
not otherwise specified anxiety disorder with a pain disorder 
and a somatization disorder, to include a rating in excess of 
10 percent prior to April 2, 2009.  

8.  Entitlement to a rating in excess of 10 percent for 
nummular eczema/skin rashes, to include a compensable rating 
earlier than August 21, 2009.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from October 1981 to January 
2002.  The Veteran served in Southwest Asia.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, established service connection for asthma and a 
somatization disorder; assigned 10 percent evaluations for 
those disabilities; established service connection for 
nummular dermatitis/skin rashes and temporomandibular joint 
(TMJ) dislocation residuals; assigned noncompensable 
evaluations for those disabilities; effectuated the awards as 
of February 1, 2002; and denied service connection for a left 
knee disorder, left ankle strain residuals, chronic earaches, 
and migraine.  In December 2004, the RO, in pertinent part, 
increased the evaluations for the Veteran's asthma from 10 to 
30 percent and effectuated the awards as of February 1, 2002.  

In October 2009, the RO, in pertinent part, recharacterized 
the Veteran's somatization disorder as a 
not otherwise specified anxiety disorder with a pain disorder 
and a somatization disorder; assigned a 50 percent evaluation 
for that disability; effectuated the award as of April 2, 
2009; increased the evaluation for her TMJ dislocation 
residuals from noncompensable to 10 percent; effectuated the 
award as of April 3, 2009; increased the evaluation for her 
nummular dermatitis/skin rashes from noncompensable to 10 
percent; and effectuated the award as of August 21, 2009.  

The Board observes that the Veteran has appealed from the 
initial evaluations assigned for her service-connected TMJ, 
asthma, psychiatric, and skin disabilities.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as listed above.  
The Veteran is not prejudiced by such action, as the Board 
has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same 
regardless of how the issue is styled.  

The issues of service connection for a chronic left knee 
disorder, a chronic left ankle disorder, a chronic ear 
disorder, and chronic migraine and the evaluations of the 
Veteran's asthma, psychiatric, and skin disabilities are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on her 
part.  


FINDINGS OF FACT

1.  Prior to April 3, 2009, the Veteran's TMJ disability was 
objectively manifested by no more than inter-incisal range of 
the temporomandibular articulation of 0 to 45 millimeters 
with bilateral TMJ tenderness; lateral excursion to 6 
millimeters, bilaterally; protrusive movement to 8 
millimeters; and subjective pain.  

2.  On and after April 3, 2009, the Veteran's TMJ disability 
has been objectively shown to be manifested by no more than 
an intercisal range of the temporomandibular articulation of 
0 to 35 millimeters and lateral excursion of 0 to 5 
millimeters, bilaterally; impaired articulation of some 
words; TMJ and muscles of mastication tenderness on 
palpation; evidence of bruxism; and no TMJ crepitus, 
clicking, or popping.  


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for 
temporomandibular joint dislocation residuals, to include a 
compensable rating earlier than April 3, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 
4.10, 4.40, 4.45, 4.150, Diagnostic Code (DC) 9905 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  She then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, the relevant service 
treatment records, VA treatment records and private treatment 
records have been obtained.  The Veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, she was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  Accordingly, there is no prejudice 
to the Veteran in adjudicating this appeal.


II.  Increased Rating

In August 2003, the RO granted service connection for TMJ 
dislocation residuals; assigning a noncompensable evaluation 
as of February 1, 2002.  In October 2009, the RO increased 
the evaluation for the Veteran's TMJ dislocation residuals 
from noncompensable to 10 percent and effectuated the award 
as of April 3, 2009.  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  Limitation of motion 
of inter-incisal range of the temporomandibular articulation 
to a point from 31 to 40 millimeters warrants assignment of a 
10 percent evaluation.  A 20 percent requires that motion be 
limited to between 21 and 30 millimeters.  A 30 percent 
requires that motion be limited to between 11 and 20 
millimeters.  A 40 percent requires that motion be limited to 
between 0 and 10 millimeters.  Limitation of motion of 
lateral incursion of the temporomandibular articulation to a 
point from 0 to 4 millimeters warrants assignment of a 10 
percent evaluation.  An evaluation for limited inter-incisal 
movement shall not be combined with an evaluation for limited 
lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 
9905(2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

A.  Period Prior to April 3, 2009

A September 2003 evaluation from P. J. L., D.D.S., M.D., 
conveys that the Veteran complained of progressive jaw pain 
and difficulty opening her jaw.  She stated that chewing and 
moving her jaw exacerbated he complaints.  The Veteran wore a 
mouth guard at night.  On examination, the Veteran exhibited 
an inter-incisal range of the temporomandibular articulation 
to 45 millimeters with bilateral TMJ tenderness, lateral 
excursion to 6 millimeters, bilaterally, and protrusive 
movement to 8 millimeters.  Assessments of bruxism, 
myofascial pain, and TMJ pain were advanced.  The Veteran was 
prescribed Botox injections.  

In her January 2005 Appeal to the Board (VA Form 9), the 
Veteran advanced that a compensable evaluation was warranted 
for her TMJ disability as it was manifested by jaw stiffness 
and an inability to properly chew food; necessitated the use 
of a mouth guard; and required "constant attention."  The 
Board is aware of the symptoms caused by TMJ dislocation 
residuals; but symptoms such as pain and difficulty chewing 
are precisely what are anticipated with a disability of this 
nature.  However, only when those symptoms cause significant 
limitation of motion is a compensable rating warranted.    

Prior to April 3, 2009, the Veteran's TMJ disability was 
objectively manifested by no more than an inter-incisal range 
of the temporomandibular articulation to 45 millimeters with 
bilateral TMJ tenderness, lateral excursion to 6 millimeters, 
bilaterally, protrusive movement to 8 millimeters; and 
subjective pain.  

The Veteran tacitly asserts that her TMJ disability warrants 
assignment of a compensable evaluation prior to April 3, 
2009, as it impaired her ability to chew; necessitated the 
use of a mouthguard; and required constant attention.  The 
Veteran clearly exhibited significant TMJ symptomatology 
prior to April 3, 2009.  However, in the absence of either 
actual or functional limitation of motion of the 
inter-incisal range of the temporomandibular articulation to 
a point from 31 to 40 millimeters or the lateral incursion of 
the temporomandibular articulation to point from 0 to 4 
millimeters, the Board finds that a compensable evaluation is 
not merited under the provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.150, Diagnostic Code 9905.  

B.  Period On and After April 3, 2009

On April 3, 2009, the Veteran was provided with a VA 
examination for compensation purposes.  At the examination, 
the Veteran complained of TMJ and muscles of mastication 
pain; difficulty with opening her mouth, speaking, and 
chewing food; bruxism; and associated myofascial pain.  She 
reported that she had received bilateral Botox injections for 
her TMJ disability.  On examination, the Veteran exhibited an 
intercisal range of motion of 0 to 35 millimeters and lateral 
excursion of 0 to 5 millimeters, bilaterally; impaired 
articulation of some words; TMJ and muscle of mastication 
tenderness on palpation; evidence of bruxism; and no TMJ 
crepitus, clicking, or popping.  The Veteran was diagnosed 
with bruxism with myofascial pain.  

This examination marked the first date that the Veteran 
demonstrated sufficient limitation of motion of her TMJ as to 
warrant a compensable rating.  However, even then, she 
managed an intercisal range of motion from 0 to 35 
millimeters and lateral excursion from 0 to 5 millimeters, 
bilaterally.  As such, the evidence falls short of showing 
that the range of motion of her TMJ is limited to 30mm or 
less; and, in the absence of actual or functional limitation 
of motion of inter-incisal range of the temporomandibular 
articulation to a point between 21 and 30 millimeters, an 
evaluation in excess of 10 percent is not warranted.  Given 
this fact, the Board concludes that the current 10 percent 
evaluation adequately reflects the Veteran's post-April 3, 
2009, TMJ disability picture.  

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is impaired 
by her TMJ disability.  However, the medical evidence fails 
to show anything unique or unusual about her disability that 
would render the schedular criteria inadequate.  The 
Veteran's main symptoms are all what would be expected of a 
TMJ dislocation.  Furthermore, even if the symptoms were 
considered to render the schedular criteria inadequate, the 
Veteran has not been hospitalized as a result of her TMJ 
disability; and there is no indication that it has caused 
marked interference with employment.  As such, it would not 
be found that his disability met the "governing norms" of 
an extraschedular rating.  Accordingly, an extraschedular 
rating is not warranted.


ORDER

A rating in excess of 10 percent for temporomandibular joint 
dislocation residuals, to include a compensable rating 
earlier than April 3, 2009, is denied.   


REMAND

The Veteran asserts that service connection is warranted for 
chronic left knee, left ankle, ear, and migraine disabilities 
as the claimed disorders were initially manifested during 
active service.  In the alternative, she advances that her 
service-connected TMJ disability triggers migraine headaches.  

The Veteran contends further that the record supports 
assignment of higher evaluations for her asthma, psychiatric, 
and skin disorders as the disabilities significantly impair 
both her vocational and daily actives.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

Service treatment records show that the Veteran was seen for 
left knee, left ankle, and ear complaints on multiple 
occasions.  A May 1988 treatment record states that the 
Veteran complained of left knee pain.  Impressions of knee 
pain etiology unknown, possible patellofemoral joint 
syndrome, and patellofemoral pain syndrome were advanced.  A 
July 1989 treatment entry states that the Veteran complained 
of left leg pain after being struck on the shin by a 
softball.  An impression of a contusion was advanced.  
Clinical documentation dated in November 1993 relates that 
the Veteran complained of left ankle pain of one month's 
duration.  Impressions of a musculoligamentous foot injury 
and left foot strain were advanced.  

An April 1989 treatment entry states that the Veteran 
complained of right ear pain.  An impression of a sinus 
infection was advanced.  A June 1990 treatment entry states 
that the Veteran complained of an earache.  An impression of 
a viral syndrome was advanced.  Clinical documentation dated 
in June 1991 and August 1991 states that the Veteran 
complained of bilateral earaches.  A September 1991 
otolaryngological evaluation states that the Veteran 
complained of bilateral eye fullness and pressure.  An 
impression of "mild ETD" was advanced.  A November 1991 
treatment record relates that the Veteran complained of a 
full sensation in the ears and nasal drainage.  An impression 
of questionable chronic "ETD" was advanced.  A July 1992 
infectious disease evaluation indicates that the Veteran 
complained of ear fullness.  A November 1992 treatment record 
conveys that the Veteran complained of ear pain and popping 
and a whooshing "tunnel" sound in her ears.  An impression 
of ear pain was advanced.  An October 1994 ENT evaluation 
notes that the Veteran complained of chronic ear pain of 
three years' duration.  An October 2001 treatment record 
states that the Veteran complained of chronic bilateral 
earaches.  

The Veteran also argued in her April 2004 notice of 
disagreement that her ear problems might be tinnitus and she 
complained about ringing in her ears in her substantive 
appeal; in her substantive appeal, she also asserted that her 
TMJ disorder was causing an ear disability.

The Veteran also advances that she has chronic migraine 
headaches separate and distinct from the headaches associated 
with her service connected fibromyalgia.  The Veteran's 
service treatment records reflect that she was seen for 
complaints of headaches and presented a history of migraines.  
A November 1991 treatment record conveys that the Veteran 
complained of recurrent headaches.  An impression of 
questionable chronic "ETD" was advanced.  A September 1992 
infectious disease evaluation notes that the Veteran 
complained of intermittent bifrontal headaches with 
occasional nausea and no aura or associated neurological 
symptoms.  An impression of "[headaches - questionable] 
tension, atypical migraine" was advanced.  Clinical 
documentation dated in August 1994 notes that the Veteran 
complained of headaches and nausea after she sustained a 
facial contusion and laceration while playing softball.  An 
impression of a facial laceration/contusion was advanced.  A 
June 2001 treatment record states that the Veteran complained 
of headaches, nausea, and general malaise.  An impression of 
an upper respiratory infection was advanced.  An August 2001 
treatment entry notes that the Veteran was reported to have 
"chronic daily headaches/migraine."  

At her May 2003 VA examination the Veteran complained of 
intermittent earaches and fullness and migraine.  Impressions 
of a "history of migraines" and "migraines per the patient 
report" were advanced.  No objective findings except for 
"clear auditory canals bilaterally" or diagnoses were 
advanced as to the Veteran's ears.  Additionally, there was 
no indication made   

The Veteran has not been afforded a VA examination for 
compensation purposes that addresses her left leg and ankle 
complaints.  

The report of an April 2009 VA respiratory examination for 
compensation purposes indicates that the claims files were 
not reviewed.  The Veteran was reported to "see local 
pulmonary."  Clinical documentation of the cited respiratory 
treatment is not of record.  

The report of an April 2009 VA psychiatric examination for 
compensation purposes notes that the Veteran's claims files 
and medical records had not been reviewed.  She was noted to 
receive ongoing psychiatric treatment since 2005.  Clinical 
documentation of the cited treatment is not of record.  

The report of an August 2009 VA skin examination for 
compensation purposes notes that the Veteran's claims files 
were not reviewed.  The Veteran reported being treated and 
prescribed medication for her service-connected skin disorder 
during the preceding 12 months.  Clinical documentation of 
the cited treatment is not of record.  The examiner indicated 
that the Veteran's service-connected skin disability affected 
"greater than 5% but less than 20%" of both exposed areas 
and total body area.  However, she did not identify the 
specific areas of the body involved.  Such findings are 
necessary to apply the provisions of 38 C.F.R. § 4.118.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Examinations for compensation and 
pension purposes conducted without contemporaneous review of 
the Veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she provide information as to all 
post-service treatment of her claimed 
chronic left knee, left ankle, ear, and 
migraine headache disabilities and all 
treatment of her service-connected 
asthma, psychiatric, and skin 
disabilities after 2002.  Upon receipt of 
the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after July 2005, not 
already of record, be forwarded for 
incorporation into the record.  

3.  After completion of the action 
requested in paragraphs 1 and 2 above, 
then schedule the Veteran for a VA 
examination of her left knee.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If no left knee 
disability is diagnosed, the examiner 
should expressly state that fact.  

If a left knee disability is diagnosed, 
the examiner should advance an opinion as 
to whether it is at least as likely as 
not (50 percent or greater) that such a 
disability was either caused by or began 
during the Veteran's military service.  
The examiner should address the left knee 
complaints and left leg trauma in 
service.

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

4.  After completion of the action 
requested in paragraphs 1 and 2 above, 
schedule the Veteran for a VA examination 
of her left ankle.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  If 
no left ankle disability is diagnosed, 
the examiner should expressly state that 
fact.  

If a left ankle disability is diagnosed, 
the examiner should advance an opinion as 
to whether it is at least as likely as 
not (50 percent or greater) that such a 
disability was either caused by or began 
during the Veteran's military service.  
The examiner should address the Veteran's 
in-service left ankle complaints.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

5.  After completion of the action 
requested in paragraph 1 and 2 above, 
schedule the Veteran for a VA ear 
examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If no 
ear disability is diagnosed, the examiner 
should expressly state that fact.  

If an ear disability (to include 
tinnitus) is diagnosed, the examiner 
should advance an opinion as to whether 
it is at least as likely as not (50 
percent or greater) that such a 
disability was either caused by or began 
during the Veteran's military service.  
The examiner should address the Veteran's 
in-service ear complaints, duties as a 
helicopter pilot, and/or service in 
Southwest Asia.

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

6.  After completion of the action 
requested in paragraph 1 and 2 above, 
then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's chronic 
migraine headaches, if any.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If no migraine 
headache disorder is identified, the 
examiner should expressly state that 
fact.  

If a migraine headache disability is 
diagnosed (that is separate from the 
headaches attributed to the Veteran's 
fibromyalgia), the examiner should 
advance an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that any identified migraine 
disorder had its onset during active 
service; is etiology related to the 
Veteran's inservice headaches, duties as 
a helicopter pilot, and/or service in 
Southwest Asia; otherwise originated 
during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to her service-connected 
disabilities.    

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

7.  After completion of the action 
requested in paragraph 1 and 2 above, 
then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of the Veteran's asthma.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
conduct a pulmonary function test, and 
should also indicate whether treatment of 
the Veteran's asthma requires any of the 
following: a) at least monthly care for 
exacerbations, b) intermittent (at least 
3 times per year) courses of systemic 
corticosteroids, or c) daily use of 
systemic high dose corticosteroids or 
immunosuppressive medication.  The 
examiner should also indicate whether the 
Veteran has asthma attacks that occur at 
least one time per week with episodes of 
respiratory failure. 

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

8.  After completion of the action 
requested in paragraph 1 and 2 above, 
then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of the Veteran's 
service-connected psychiatric 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

9.  After completion of the action 
requested in paragraph 1 and 2 above, 
schedule the Veteran for a VA skin 
examination.  All indicated tests and 
studies, including color photographs, 
should be accomplished and the findings 
then reported in detail.  The examiner 
should:

A)  Determine whether the Veteran's skin 
condition, either currently or at any 
time during the course of the Veteran's 
appeal, has caused exfoliation, 
exudation, or itching involving an 
exposed surface or extensive area.

B)  Determine whether the Veteran's skin 
condition, either currently or at any 
time during the course of the Veteran's 
appeal, has caused constant exudation or 
itching, extensive lesions, or marked 
disfigurement.

C)  Estimate the percentage of the 
Veteran's entire body that is affected by 
her skin condition.

D)  Estimate the percentage of the 
Veteran's exposed areas that are affected 
by her skin condition. 

E)  Determine whether treatment of the 
Veteran's skin condition, either 
currently or at any time during the 
course of the Veteran's appeal, has 
required intermittent systemic therapy, 
such as corticosteroids or other 
immunosuppressive drugs (and if systemic 
therapy was required indicate the total 
duration during the past 12-month 
period).  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.  

10.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the VA.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


